Citation Nr: 1044746	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  03-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, other 
than during a period of temporary total disability form January 
16, 1998 to March 1, 1998, for service-connected chronic 
synovitis of the right knee.

[The issue of entitlement to a disability rating in excess of 20 
percent for service-connected residuals of a cervical spine 
disability, which arose out of a different agency of original 
jurisdiction (Atlanta, Georgia), is addressed in a separate Board 
decision.] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
December 1986 to December 1989.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a December 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Procedural history

In an April 1990 rating decision, the RO awarded the Veteran 
service connection for chronic synovitis of the right knee; a 
noncompensable (zero percent) disability rating was assigned, 
effective December 2, 1989.  The RO subsequently awarded a 
temporary total disability rating from March 16, 1992 to June 1, 
1992 in an April 1992 rating decision, based on the Veteran's 
need for convalescence after knee surgery.  In June 1992, the RO 
increased the Veteran's rating from 0 to 10 percent for all times 
after June 1, 1992.  

In January 1996, the Board awarded an increased rating for the 
Veteran's right knee disability from 0 to 10 percent from 
December 2, 1989 to March 15, 1992, the time period before the 
effective date of his temporary total evaluation.  

In January 1997, the Veteran filed a claim for an increased 
evaluation greater than 10 percent for his service-connected 
right knee disability.  In the above-referenced December 1998 
rating decision, the RO assigned a second temporary total rating 
from January 16, 1998 to March 1, 1998 based on convalescence 
after the Veteran's second knee surgery.  However, the RO also 
reinstated the Veteran's 10 percent rating for all times 
following March 1, 1998.  The Veteran disagreed with the RO's 
decision, and perfected an appeal as to that issue.

In May 2007, the Veteran testified at a Travel Board hearing 
which was chaired by the undersigned at the RO in St. Petersburg, 
Florida.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

Subsequently, in April 2008, the Board remanded the Veteran's 
claim for further procedural and evidentiary development.  After 
such was achieved, the Appeals Management Center (AMC) 
readjudicated the Veteran's claim in a May 2010 supplemental 
statement of the case (SSOC).  The Veteran's claims folder has 
been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's right knee increased rating claim currently on appeal 
must be remanded for further evidentiary development.  

In a September 2010 letter, the Veteran alerted the VA that that 
he was recently awarded disability benefits from the Social 
Security Administration (SSA), and specifically requested that 
the Board obtain his SSA medical records before adjudicating his 
claim.  See the Veteran's September 7, 2010 letter to the VA.  
The Veteran's SSA records have not been associated with the 
record.  An effort should therefore be made to obtain such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
right knee disability.  The Veteran should 
be provided multiple copies of VA Form 21-
4142, Authorization and Consent to Release 
Information, and should be asked to 
complete these releases so that VA can 
obtain private treatment records on his 
behalf.  VBA should take appropriate steps 
to secure copies of any such treatment 
reports identified by the Veteran, to 
include additional treatment at the VA, if 
any, which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  VBA should also request the SSA to 
provide copies of any records pertaining 
to the Veteran's SSA disability benefits, 
to include any medical records obtained in 
connection with the Veteran's application.  
Any materials obtained should be 
associated with the Veteran's VA claims 
folder.

      3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should then 
readjudicate the Veteran's right knee 
increased rating claim.  If the claim is 
denied, in whole or in part, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


